DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Herring                           (US 2008/0078051 A1) in view of Boland (CA 2847428 A1).
As to claim 1, Herring discloses a wiper blade assembly for the windshield of a vehicle, the wiper blade assembly comprising a blade (26) having upper and lower major surfaces; a wiper element (22) mounted to the blade to extend from the lower major surface to engage the vehicle windshield when in use, a connector (36) mounted to the blade on the upper major surface of the blade; a first spoiler (One of elements 32) extending from a first end of the connector and a second spoiler (Another of elements 32) extending from a second end of the connector; wherein, the connector includes sleeves (Left and right ends of 36; Fig. 3) which extend from opposite sides of the connector, and said spoilers each include an inner portion (The portion closest to connector 36); said spoiler inner portion and said connector sleeve being telescopically connected (Each element 32 is capable of being slid onto connector 36). 												Herring does not include said spoiler inner end including at least one recess on at least one edge of said spoiler inner portion, and said connector includes at least one finger extending from a wall of said connector sleeve into said recess.
Boland includes a spoiler (7) inner end including at least one recess (See Figs. 4 and 6) on at least one edge of said spoiler inner portion, and said connector includes at least one finger (28, 31) extending from a wall of said connector sleeve into said recess (page 11, lines 27-30 and page 12, lines 3-10).
	It would have been obvious to have modified the connector and spoiler of Herring such that the spoiler inner end includes at least one recess on at least one edge of said spoiler inner portion, and said connector includes at least one finger extending from a wall of said connector sleeve into said recess, as taught by Boland, in order to further secure the connector to the spoilers.
As to claim 2, wherein said spoiler inner portion is received within said connector sleeve (Fig. 3).
As to claim 3, wherein said spoiler includes a mounting body (A bottom portion of 32) comprising an upper portion and a lower portion joined by an edge portion which in combination define an internal elongate slot (The opening of 32 which houses 26), said slot being sized to receive the blade (paragraph 30); and Boland provides wherein said at least one recess is formed in said lower portion of said mounting body.
As to claim 5, wherein said at least one recess comprises at least one pair of recesses, each recess of said at least one pair of recesses being formed on opposite sides of said spoiler inner portion (See Figs. 4 and 6).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M. Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW A HORTON/Primary Examiner, Art Unit 3723